Citation Nr: 0324166	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-23 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for torn 
ligaments, right knee, with arthritis, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for hiatus 
hernia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
poliomyelitis residuals, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable disability rating for 
neuromas, postoperative residuals, both feet.

6.  Entitlement to a compensable disability rating for 
appendectomy residuals.

7.  Entitlement to a compensable disability rating for kidney 
stones.
8.  Entitlement to a compensable disability rating for 
hypertension.

9.  Entitlement to a compensable disability rating for 
residuals of infectious hepatitis.

10.  Entitlement to a compensable disability rating for 
benign prostatic hypertrophy (BPH), status post-transurethral 
prostatic resection (TURP), residuals.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1948 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied increased disability 
ratings for the conditions listed above.

In July 1998, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for additional appellate review.

A June 2000 rating decision granted service connection for 
tinnitus and bilateral hearing loss.  This is a complete 
grant of the benefits as to these issues.  Therefore, these 
issues will not be part of this decision.

The issue of entitlement to a compensable rating for 
hypertension will be considered within the remand section of 
this document.
FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine disorder 
manifests subjectively with occasional aching and some 
weakness on motion.  Objectively, his lumbar spine disorder 
manifests with range of motion (ROM) of 80 degrees on 
flexion, 35 degrees right and left bending, and 15 degrees of 
extension.  There is some muscle spasm, without findings of a 
severe lumbosacral strain.

2.  Severe limitation of motion (LOM) of the lumbar spine has 
not been more nearly approximated.

3.  The appellant's service-connected right knee disorder 
manifests subjectively with a little tightness and occasional 
aching.  The appellant's right knee disorder manifests 
objectively with ROM of 145 degrees of flexion, 0 degrees 
extension, and full squatting ability.

4.  Recurrent subluxation or lateral instability, or 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion, in the joint has not been more nearly 
approximated.

5.  The appellant's service-connected hiatus hernia manifests 
with occasional symptoms consistent with acid reflux, 
including burning in the upper chest and in the laryngeal 
area.  These symptoms are alleviated completely with 
medication.

6.  Persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, has not been more nearly approximated.

7.  The appellant's service-connected poliomyelitis manifests 
with no complaints of weakness in any extremity.  The 
appellant manifests as fully ambulatory and with appropriate 
responses.  He is able to read newsprint, there is no 
lateralizing or generalized muscle weakness.  Standing and 
gait are intact.  Deep tendon reflexes are 2+ and symmetrical 
at the knees and absent at the ankles.

8.  Active febrile poliomyelitis disease is not currently 
manifested.

9.  The post-operative residuals of appellant's service-
connected neuromas, feet, bilateral, manifests with no pain 
and some discomfort with prolonged walking.  There is no 
crepitus,  fractures, or infection.  The residual scars are 
well healed.

10.  Moderate foot injuries or residuals thereof have not 
been more nearly approximated.  Neither a deep, superficial, 
unstable, nor tender scar, nor a scar which limits the 
function of the affected part has been more nearly 
approximated.

11.  The appellant's service-connected appendectomy, status 
post operative, residuals, and manifests with a well-healed 
right lower quadrant scar consistent with an appendectomy.  
No other post-operative residuals are manifested.

12.  The appellant's service-connected kidney stones, history 
of, do not currently manifest any residuals.

13.  The appellant's service-connected infectious hepatitis 
does not currently manifest any active symptoms or residuals.

14.  The appellant's service-connected (BPH), status post-
TURP, does not currently manifest any active residuals.  
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with either post-void 
residuals greater than 150 cc, uroflowmetry; markedly 
diminished peak flow rate (less than 10cc/sec), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months, has not been more nearly approximated.




CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
degenerative arthritis, lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5292, 5295 
(2002).

2.  The requirements for a rating in excess of 10 percent for 
torn ligaments, right knee, with arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, DCs 5259, 5258, 5257 (2002). 

3.  The requirements for a rating in excess of 10 percent for 
hiatus hernia, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114, DC 7346 (2002).

4.  The requirements for a rating in excess of 10 percent for 
poliomyelitis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, DC 8011 (2002).

5.  Entitlement to a compensable disability rating for 
neuromas, postoperative residuals, both feet, has not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, DC 5284 (2002).

6.  Entitlement to a compensable disability rating for 
appendectomy, status post-operative, residuals, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 67 F.R. 49596 
(July 31, 2002), 38 C.F.R. §§ 4.31, 4.118 DCs 7800-7805 
(2002) and (August 30, 2002).

7.  Entitlement to a compensable disability rating for kidney 
stones have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, DC 7508 (2002).

8.  Entitlement to a compensable disability rating for 
residuals of infectious hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.31, 
4.114, DC 7354 (2001-2002).

9.  Entitlement to a compensable disability rating for BPH, 
residuals, status post-TURP, has not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.31, 4.115b, DC 
7527 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The February 2003 supplemental statement of the 
case (SSOC) provided the appellant the provisions of the VCAA 
and VA's obligations thereunder, to include VA's duty to 
assist him in developing his claim.  As to who would obtain 
what evidence, a May 2003 RO letter instructed the appellant 
to identify the dates and places of treatment earlier 
referenced by the appellant and the RO would obtain the 
records on appellant's behalf.  Therefore, the Board finds 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO made numerous attempts 
to obtain treatment records which the appellant stated were 
maintained at Homestead Air Force Base, Florida, prior to 
Hurricane Andrew.  The RO also scheduled the appellant for 
appropriate medical examinations to facilitate the review of 
his claim.  The appellant  has not identified any potential 
sources other than those queried by the RO which currently 
may maintain treatment records or other evidence which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed to the extent possible, 
and that VA has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  38 C.F.R. 
§§ 3.159, 3.326(a) (2002).  Accordingly, the Board may decide 
the case on the merits.

Historically, the appellant was granted service connection 
for all his service-connected disorders, except BPH, 
hepatitis, and lumbar spine disorders, in a January 1972 
rating decision.  A June 1972 rating decision granted service 
connection for BHP and hepatitis, and a February 1980 rating 
decision granted service connection for the lumbar spine 
disorder.

In November 2002, the appellant received a VA medical 
examination for joints.  The examination report reflects the 
appellant reported occasional aching of the back and some 
weakness on motion.  He does not use pain medication.  
Physical examination revealed ROM as 80 degrees of flexion, 
35 degrees right and left bending, and 15 degrees of 
extension.  There was no reflux, sensory or motor deficits in 
the lower extremities.  He had a negative straight leg 
raising test.  There was good gluteal tone and full heel and 
toe rising.  Pelvis was level and spine was straight with no 
lumbar gibbus formation or tenderness.  There was paralumbar 
spasm of a mild degree.

The examiner rendered a diagnosis of degenerative arthritis 
of the lumbar spine.

As concerns the appellant's right knee, he reported to the 
same examiner that he feels his right knee is a little tight 
and gets occasionally achy, but he is able to do full 
activities with his right knee.  Physical examination of the 
right knee revealed ROM of 145 degrees of flexion and 0 
degrees extension.  There is slight atrophy of the right 
quadriceps with no weakness, and the appellant has full 
squatting ability.  The appellant has good heel and toe 
rising and he has no instability.

The examiner rendered a diagnosis of mild capsulitis of the 
right knee.  The examiner observed that the appellant has 
very little discomfort in either his back or right knee, as 
it is mild in both locations.  He has no functional 
restrictions, and his knee and back do not have an affect on 
his daily activities.

In December 2002, the appellant received a VA medical 
examination for digestive system conditions.  He reported 
taking prilosec, which has produced remarkable relief of any 
symptoms he has.  The only discomfort he reported were 
symptoms consistent with acid reflux, including burning in 
the upper chest and in the laryngeal area, when laying down.  
However, the appellant reported hardly ever having these 
symptoms while taking Prilosec.  He reported no nausea or 
vomiting.  Physical examination revealed no abdominal cramps 
and no dysphagia.  The appellant denied any unusual gas and 
bloating.  Bowels are regular and there has been no bleeding.

The examiner rendered a diagnosis of esophageal hiatus hernia 
with intermittent acid reflux syndrome.  The examiner noted 
that there is no evidence of any disability connected with a 
prior gastrointestinal diagnosis.

In November 2002, the appellant received a VA neurological 
examination to determine the extent of any residuals of his 
service-connected poliomyelitis disorder.  The appellant did 
not report any weakness in any extremity.  Physical 
examination revealed no speech disturbances, and the 
appellant is able to read newsprint.  There is no 
lateralizing or generalized muscle weakness, and station and 
gait are intact.  Deep tendon reflexes are 2+ and symmetrical 
at the knees and absent at the ankles.  The right mid-calf 
circumference measures 14.75 inches, and the left, 15.5.

The examiner's diagnostic impression was, no residuals of 
service-connected poliomyelitis and no psychotic 
manifestations; and, mild peripheral neuropathy, sensory in 
type, involving both lower extremities, of unknown etiology.

The appellant was diagnosed with Morton's neuroma in  1969, 
which required surgery.  The residuals were scars on both 
feet.  His November 2002 VA foot examination report reflects 
that he reported that he is quite active.  He uses a 
wheelchair only for prolonged distances.  He has no pain and 
experiences some discomfort with prolonged walking.  Physical 
examination revealed palpable pulses, +2/4 and equal, muscle 
strength +4/5.  Deep tendon reflexes +2/4, Seemes-Weinstein 
and sharp/dull sensation minimally diminished in both lower 
extremities.  There is a healed surgical skin graft over the 
right distal tibia.  There also are healed surgical scars 
overlying the dorsal aspect of the GERD and second 
interspaces of both feet and plantar aspect of the left foot 
times two from previous surgeries for excisional neuromas and 
fibula sesamoid excision from the left foot.

ROM of the metatarsophalangeal joint is 110 degrees, passive 
ROM, first metatarsophalangeal joint, bilateral, and 80 
degrees second through fifth metatarsophalangeal joints, 
bilateral.  Ankle dorsiflexion is 20 degrees, bilateral, 40 
degrees plantar flexion, bilateral, eversion 25 degrees, and 
inversion, bilateral.  There is no crepitus.  There were no 
lesions, calluses, or ulcerations.

The examiner rendered a diagnosis of mild peripheral 
neuropathy, sensory with no residual effects of polio noted.  
Otherwise, normal foot examination.

In December 2002, the appellant reported to a VA examiner 
that he was treated for infectious hepatitis in 1949 while in 
service, and that liver tests over the years have been within 
normal limits with no residuals.  The examiner's physical 
examination revealed the abdomen to be soft, there were no 
masses and no tenderness.  The appellant's liver is not 
palpably enlarged nor is it tender in the right upper 
quadrant.  Bowel sounds are active.

The examiner's diagnosis was infectious hepatitis, resolved, 
no residuals.

At his November 2002 VA urological examination, the appellant 
reported that he voids without incontinence and he has a good 
flow.  He denied any frequency, urgency, or dysuria, and he 
has a history of kidney stones.  The examiner noted the 
appellant's PSA is not particularly elevated.  Physical 
examination revealed abdomen soft, nontender, and 
nondistended.  No palpable mass, no groin adenopathy and 
phallus normal.  Testes are bilaterally descended, and 
digital rectal examination revealed a soft smooth prostate.

The examiner's impression is that the appellant's BPH is a 
normal part of the aging process.

Other records obtained for the appeal period, to the extent 
pertinent, do not reveal findings significantly different 
that those reported above.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.

Initially, the Board notes the appellant's communications to 
the effect that there were treatment records for the period 
from 1971 to 1992, which were maintained at Homestead AFB, 
Florida.  The RO exerted significant effort to locate any 
records extant, but all sources, including the National 
Personnel Records Center, reported that no records on 
appellant could be located.  There are some references to the 
effect that they may have been destroyed by Hurricane Andrew, 
which essentially decimated Homestead AFB.  The Board does 
not find this state of affairs prejudicial to the appellant's 
claim, as it is the current state of one's disability which 
determines the issue of an increased rating, and the 
appellant received VA medical examinations for all of his 
service-connected conditions for which he seeks increased 
ratings.

The Board finds that, the appellant is appropriately and 
fairly evaluated for all of his service-connected conditions 
or their residuals, with the parenthetical note that the 
issue of hypertension is considered in the remand section 
below.

Lumbar Spine.  The appellant's ROM essentially is essentially 
unrestricted, his discomfort is mild to non-existent, and his 
lumbar spine disorder does not restrict his daily activities.  
There was some muscle spasm noted.  This symptomatology is 
appropriately rated at 20 percent for moderate LOM of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  A higher 
evaluation of 40 percent is not warranted, as the appellant's 
symptomatology does not more nearly approximate severe LOM of 
the lumbar spine.  Id.

Right knee.  The appellant is rated analogously under DC 5259 
for torn ligaments.  See 38 C.F.R. § 4.20 (2002).  The 
examination revealed him to have normal ROM and little if any 
discomfort.  Further, the appellant's functional loss due to 
his right knee disorder is minimal, as the examination 
revealed that he is able to do full activities.  Therefore, 
the appellant is appropriately and reasonably evaluated at 10 
percent for his right knee disorder.  38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, DC 5259 (2002).  A higher rating of 20 
percent is not warranted, as the examination did not reveal 
any locking or effusion of the knee joint.  DC 5258.  Neither 
is a separate rating for other than LOM and arthritis 
warranted, as the examination found no instability of the 
right knee.  See Opinion of The General Counsel 9-98 (August 
14, 1998); 23-97 (July 1, 1997); DC 5257.

Hiatus hernia.  To qualify for an evaluation of 10 percent, a 
hiatus hernia must manifest with two or more symptoms for the 
30 percent evaluation of less severity, which are: 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  DC 7346.  The appellant reported only occasional 
acid reflux symptoms and burning in his upper chest.  He has 
been assigned a 10 percent rating and his hiatus hernia 
symptomatology more nearly approximates a 10 percent 
evaluation than a 30 percent rating.  A higher evaluation of 
30 percent is not warranted as the appellant's symptomatology 
does not more nearly approximate the criteria for the 30 
percent evaluation as set forth above.  Id.

Poliomyelitis.  The applicable rating criteria provide that, 
for a compensable rating, which is 100 percent, there must be 
active febrile disease.  Residuals of poliomyelitis are rated 
at a minimum of 10 percent.  38 C.F.R. § 4.124a, DC 8011 
(2002).  The appellant reported no symptomatology or 
residuals since his treatment in 1949 while in service.  The 
November 2002 VA neurology examination revealed no active 
symptomatology or residuals of poliomyelitis.  Therefore, the 
appellant does not qualify for a compensable evaluation.

The appellant is service connected for residuals of surgery 
on both feet and an appendectomy.  The residuals of both 
conditions are scars.  The rating criteria for skin disorders 
were changed effective August 30, 2002.  The appellant has 
not received notice of the revised rating criteria.  However, 
the Board finds that this procedural oversight is not 
detrimental to the appellant's case, as neither the prior nor 
current criteria is favorable or unfavorable to him.  Thus, 
the Board finds that it may address the substance of this 
issue without any prejudice to the appellant.

Under the prior criteria, a compensable evaluation of 10 
percent is applicable when a scar residual is either 
superficial, poorly nourished, with repeated ulceration, DC 
7803;  superficial, tender and painful on objective 
demonstration, 7804; or, scars, results in limitation of 
function of the part affected, 7805.  38 C.F.R. § 4.118, DCs 
7803-7805 (in effect prior to August 30, 2002).

Under the current criteria, a compensable evaluation of 10 
percent is applicable when a scar is on an area, other than 
the head, face, or neck, is deep, or
causes limited motion, and exceeds an area of six square 
inches (39 square cm), DC 7801 (note 2 defines a deep scar 
as one associated with underlying soft tissue damage); on an 
area, other than the head, face, or neck, is superficial and 
does not
cause limited motion, and exceeds an area of 144 square 
inches (929 square cm), DC 7802 (note 2 defines a deep scar 
as one not associated with underlying soft tissue damage); 
superficial and unstable, 7803 (note 1 defines an unstable 
scar as one which, for any reason, there is frequent loss of 
covering skin over the scar); superficial and painful on 
examination, 7804; or, limits the function of the part 
affected, 7805.  67 Fed. Reg. 49590-49599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7801-7805) (August 30, 
2002).

As detailed below, medical examinations show that neither of 
the appellant's scars manifests any symptomatology which 
qualifies for a compensable evaluation.  There is no showing 
of tenderness or painful scarring, and it is not shown that 
the scarring limits the function of any part affected.

Neuroma residuals.  The residuals of the appellant's service-
connected residuals of the surgery on his feet are rated 
analogously under DC 5284, foot injuries, other.  To qualify 
for a compensable evaluation of 10 percent, a foot injury, or 
residual, must be diagnosed as moderate.  Id.  The November 
2002 examination of the appellant's feet revealed no active 
symptomatology.  The physical assessment reflects that the 
surgical scars are well healed, and there are no indicia of 
infection, ulcerations, or calluses.  His examination 
essentially was normal.  Thus, the appellant does not qualify 
for a compensable evaluation.  DCs 5284, 7803-7805 (in effect 
prior to August 30, 2002); 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7801-7805) (August 
30, 2002).

Appendectomy residual.  The December 2002 VA digestive system 
examination revealed the appellant's appendectomy scar to be 
well healed, and the diagnosis was, no residuals.  Therefore, 
the appellant does not qualify for a compensable evaluation 
for this residual.  DCs 5284, 7803-7805 (in effect prior to 
August 30, 2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7801-7805) (August 30, 
2002).

Kidney stones.  There is no medical evidence of a current 
diagnosis of kidney stones.  The appellant's medical 
examinations reflect a notation of history of kidney stones.  
It has not been shown that he has any recurrent stones, or 
other urinary impairment due to or as a residuals of the 
kidney stones.  Further, it is not shown that there is any 
ongoing drug therapy, diet therapy, or invasive or 
noninvasive procedures recently performed.  As such, there is 
no basis to assign a compensable rating  Therefore, there is 
no current disorder to evaluate.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115, Code 7508 (2002).

Infectious hepatitis residuals.  The rating criteria for 
liver disorders also were revised while the appellant's 
appeal was pending.  He was informed of the current rating 
criteria for the digestive system in the February 2003 SSOC.  
The prior criteria require demonstrable liver damage with 
mild gastrointestinal disturbance for a compensable 
evaluation of 10 percent.  38 C.F.R. § 4.114, DC 7345 (2001).  
Current criteria require significantly more detailed 
symptomatology.  DC 7345 (2002).  In any event, the 
appellant's medical examination diagnosed him as, infectious 
hepatitis, resolved, no residuals.  Regardless of which 
criteria are applied, there must be active symptomatology or 
current residuals, of which the appellant manifests neither.  
Therefore, he does not qualify for a compensable evaluation.  
DC 7345 (2001); DC 7345 (2002).

BPH, status post-TURP.  Prostate gland disorders are rated 
under DC 7527, which instructs that such disorders are rated 
either as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 
(2002).  A compensable evaluation of 10 percent for voiding 
dysfunction is applicable where there is symptomatology of 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; or, where there is 
stricture disease requiring periodic dilatation every two to 
three months.  A compensable 10 percent evaluation based on 
urinary tract infection is applicable where there is long-
term drug therapy, one to two hospitalizations per year, or 
requiring intermittent intensive management.  38 U.S.C.A. 
§ 4.115a (2002).

At his November 2002 medical examination, the appellant 
denied any type voiding dysfunction, and there was no 
evidence of infection.  He currently is asymptomatic.  
Therefore, he does not qualify for a compensable evaluation.  
Id.; DC 7527.

The preponderance of the evidence is against the granting of 
any increased evaluations on the issues considered herein.  
The evidence is not in equipoise so as to apply the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002).  Accordingly, the appellant is 
rated appropriately and fairly at the current levels for his 
service-connected disorders or residuals discussed herein.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis, lumbar spine, is denied.

Entitlement to a rating in excess of 10 percent for torn 
ligaments, right knee, with arthritis, is denied.  

Entitlement to a rating in excess of 10 percent for hiatus 
hernia, status, post-operative, residuals of, is denied.

Entitlement to a rating in excess of 10 percent for 
poliomyelitis, residuals of, is denied.

Entitlement to a compensable disability rating for neuromas, 
postoperative residuals, both feet, is denied.

Entitlement to a compensable disability rating for 
appendectomy, status post-operative, scar residuals, is 
denied.

Entitlement to a compensable disability rating for kidney 
stones is denied.

Entitlement to a compensable disability rating for residuals 
of infectious hepatitis is denied.

Entitlement to a compensable disability rating for BPH, 
residuals, status post-TURP, is denied.


REMAND

The veteran is service connected for hypertension, and has 
long been evaluated noncompensably disabling.  On the most 
recent examination his blood pressure was not elevated and he 
was not on medication for hypertension.  Nevertheless, the 
examination contained a history that he had had a myocardial 
infarction and had undergone triple bypass grafting.  The 
records of this treatment do not appear to be on file.  
Further there is no consideration given to whether the 
myocardial infarction was due to or related to hypertension.  
As such, further development on this issue is needed.

In view of the foregoing, this case is remanded for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, obtain 
clinical/hospital records of treatment 
for the myocardial infarction, and the 
bypass grafting that was accomplished.  
If needed, the appellant should provide a 
release to obtain the records, and should 
be requested to provide information about 
the location of the treatment and the 
approximate date of the treatment.  If 
for some reason the records can not be 
obtained, documentation of the attempts 
made to obtain the records should be set 
out in the claims folder.

2.  Thereafter, and whether or not 
records are obtained the file should be 
sent to a cardiologist for an opinion as 
to whether there is a relationship 
between the service connected 
hypertension and the myocardial 
infarction and need for bypass surgery.  
If an examination is needed to make this 
determination, such examination should be 
scheduled, and all appropriate testing 
should be done.  The medical reasoning 
used in making the determination should 
be set forth.  If the matter can not be 
answered without resort to speculation, 
that too should be noted.

Thereafter, the RO should review the claim.  To the extent 
the benefits sought are not granted, the veteran should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this issue based on 
the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

